     Case 3:17-cr-00120-K Document 88 Filed 12/17/19      Page 1 of 1 PageID 2433



                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

UNITED STATES OF AMERICA                §
                                        §
v.                                      §     NO. 3:17-CR-0120-K
                                        §
ZTE CORPORATION                         §
                                        §
        Defendant.                      §


                      ORDER MODIFYING DUE DATE
               OF THE SECOND ANNUAL FOLLOW-UP REPORT

        On October 3, 2018, this Court entered its Order Modifying Conditions of

Probation [Doc. 69] setting the due date for the second annual follow-up report by July

20, 2020. The Court hereby extends the due date for the second annual follow-up

report to September 20, 2020.

        SO ORDERED.

        Signed December 17th, 2019.


                                        __________________________________________
                                        ED KINKEADE
                                        UNITED STATES DISTRICT JUDGE
